UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K Current Report Pursuant to Section 13 or 15(d) Of the Securities and Exchange Act of 1934 Date of Report (Date of earliest event reported): May 14, 2010 WIND ENERGY AMERICA INC. (formerly Dotronix, Inc.) (Exact name of registrant as specified in its charter) Minnesota (State or Other Jurisdiction of Incorporation) 0-9996 41-1387074 (Commission File Number) (IRS Employer Identification No.) 12100 Singletree Lane, Suite 100 Eden Prairie, MN 55344 (Address of Principal Executive Offices)(Zip Code) (952) 746-1313 (Registrants Telephone Number, Including Area Code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On May 12, 2010 Wind Energy America Inc. (the Company) received $1,131,579.00 from the United States Department of the Treasury for a Section 1603 Payment for Specified Energy Property in Lieu of Tax Credits under Section 1603 of Division B of the American Recovery and Reinvestment Act of 2009. This payment was related to the Companys wholly-owned subsidiary Zachary Ridge, LLC which consists of one Gamesa G-87 2.0 megawatt (MW) wind turbine located in Osceola County, Iowa. This turbine was commissioned on January 30, 2010. SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Wind Energy America Inc. Dated: May 14, 2010 By: /s/ Melvin E. Wentz Melvin E. Wentz, Chief Executive Officer and President
